UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6526


WILLIAM R. COUCH; SCOTT M. BOGER,

                    Plaintiffs - Appellants,

             v.

HAROLD CLARKE; A. DAVID ROBINSON; JOHN A. WOODSON; LYNN
GRAHAM,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:18-cv-00049-JPJ-PMS)


Submitted: October 10, 2019                                   Decided: October 29, 2019


Before NIEMEYER and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William R. Couch, Scott M. Boger, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William R. Couch and Scott M. Boger appeal the district court’s order granting

summary judgment in favor of Harold Clarke, A. David Robinson, John A. Woodson, and

Lynn Graham (collectively, “Appellees”) on Couch and Boger’s 42 U.S.C. § 1983 (2012)

complaint challenging the constitutionality of the incoming general correspondence policy

at the facility in which Couch is housed. “We review a district court’s decision to grant

summary judgment de novo, applying the same legal standards as the district court, and

viewing all facts and reasonable inferences therefrom in the light most favorable to the

nonmoving party.” Carter v. Fleming, 879 F.3d 132, 139 (4th Cir. 2018) (internal

quotation marks omitted). Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a).

       On appeal, Couch and Boger argue that the district court improperly took judicial

notice of disputed facts from outside the record. “Judicial notice” is a term of art under the

Federal Rules of Evidence, allowing judges to recognize facts not proven in the record that

are “not subject to reasonable dispute.” See Fed. R. Evid. 201. We review evidentiary

rulings, such as a court’s taking judicial notice, for abuse of discretion. See United States

v. Garcia, 855 F.3d 615, 621 (4th Cir. 2017). We have reviewed the record and conclude

that the district court did not err on these grounds.

       Couch and Boger also challenge the district court’s grant of summary judgment as

to their claims arising under the First Amendment. “Courts have generally concluded that

the First Amendment rights retained by convicted prisoners include the right to

                                               2
communicate with others beyond the prison walls.” Heyer v. U.S. Bureau of Prisons, 849
F.3d 202, 213 (4th Cir. 2017).       “[W]hen a prison regulation impinges on inmates’

constitutional rights, the regulation is valid if it is reasonably related to legitimate

penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). The four factors courts

consider in determining whether a regulation satisfies this standard are:

       (1) whether a valid, rational connection exists between the prison regulation
       and the legitimate governmental interest put forward to justify it, (2) whether
       alternative means of exercising the right exist, that remain open to prison
       inmates, (3) what impact accommodation of the asserted constitutional right
       will have on guards and other inmates, and on the allocation of prison
       resources generally, and (4) whether there was an absence of ready
       alternatives to the regulation in question.

Heyer, 849 F.3d at 214 (alterations and internal quotation marks omitted). The prisoner

bears the burden of proving the invalidity of the challenged regulation, Overton v. Bazzetta,

539 U.S. 126, 132 (2003), and, in determining the reasonableness of the regulation, “the

right in question must be viewed sensibly and expansively,” Thornburgh v. Abbott, 490
U.S. 401, 417 (1989) (internal quotation marks omitted). We have reviewed the record

and conclude that the district court correctly determined that the Turner factors weighed in

Appellees’ favor.

       Finally, Couch and Boger challenge the district court’s determination that Couch

did not have a cognizable property interest in his incoming mail that was destroyed

pursuant to the mail policy. In analyzing a claim under the Due Process Clause of the

Fourteenth Amendment, we first consider whether the inmate has asserted a protectable

interest and, if so, whether he was afforded the minimum procedural protections required

by the Fourteenth Amendment in depriving him of that interest. Incumaa v. Stirling, 791

                                             3
F.3d 517, 526 (4th Cir. 2015). To demonstrate a sufficient property interest, an inmate

must have “an individual entitlement grounded in state law.” Logan v. Zimmerman Brush

Co., 455 U.S. 422, 430 (1982). If the inmate does not have such an interest, then the

protections of the Due Process Clause do not apply. See Prieto v. Clarke, 780 F.3d 245,

248 (4th Cir. 2015). We have reviewed the record and conclude that the district court did

not err in granting summary judgment to Appellees on this claim.

      Accordingly, we affirm the district court’s order granting summary judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           4